A. J. WALKER, C. J.-
-The court below erred in charging the jury, that the title to land does not pass by an execution sale, if the land was exempt, notwithstanding the defendant set up no claim to the exemption until after the sale. We think it very clearly deducible from the home*462stead law, that its benefit is lost if tbe exemption is not brought to the notice of the proper person before the-sale. — (Revised Code, §§ 2880, 2881; Simpson v. Simpson, 30 Ala. 225; Gresham v. Walker, 10 Ala. 270.) The fact that the defendant in execution did not know of the levy can not affect the principle.
Reversed and remanded.